DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US20130056122) in view of Shota (WO2016063785, with US20170355228 as the US equivalent) and Takahashi (US20100181000).
Regarding claim 1, Kirino teaches a method for manufacturing a tire comprising:
a splice process of winding a laminated body (Fig 2, 5) around an outer circumference of a tire forming drum ([0021]) and
bonding a winding starting end and a winding finishing end of the laminated body with each other ([0021]), the laminated body having a trilayer structure comprising:
a film containing, as a main component, a thermoplastic resin or a thermoplastic elastomer composition containing a mixture of a thermoplastic resin and an elastomer (“inner liner layer” in Fig 2 and 5, [0016]);
and a pair of rubber sheets laminated on both surfaces of the film, wherein, on the tire forming drum, the pair of rubber sheets comprises an inner rubber sheet  (“protective layer” in Fig 2 and 5, [0017]) being a layer on a side of the tire forming drum with respect to the film and an outer rubber sheet (“rubber layer” in Fig 2 and 5, [0017, 0022]) being a layer arranged on a side opposite to the tire forming drum with respect to the film,
While Kirino does not explicitly disclose that the film has a thickness of 0.03 to 0.15 mm or that each of the pair of rubber sheets has a thickness of from 0.2 mm to 1.0 mm, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to so as: A) Kirino does teach that the film can have a thickness of 0.1 mm ([0032], which is within the claimed film thickness range of 0.03 mm to 0.15 mm) and B) Shota, which is within the tire manufacturing art, teaches that a pair of rubber sheets (“rubber sheet” (3A)) laminated on both surfaces of a film (“film” (2))  would have a thickness of 0.2 to 1.0 mm to prevent heat degradation of the film while avoiding increasing the tire weight ([0060]).
	While Kirino does not disclose the exact configuration of the ends of the laminated bodies during the process, Kirino does not teach away from any specific configuration of the ends as “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” (See MPEP 2141.02 (VI)). Furthermore, it is known in the art for the ends of laminated bodies to be angled, as Takahashi, which teaches a tire manufacturing process, teaches that the end of the inner liner comprises of an inclined surface at an angle with respect to a direction perpendicular to an outer surface of the tire forming drum is from 40o to 80o (which is partially within the claimed range of from 20o to 55o) for the benefit of not causing a cutting failure while still preventing crack development at the splice position (Fig 4A, [0059, 0062]). The combination of the ends taught by Takahashi with the process of Kirino would result in a three layer laminated body where an end of the inner rubber sheet at the winding starting end being positioned on a side opposite to a winding direction of the laminated body with respect to an end of the film, an end of the outer rubber sheet at the winding starting end being positioned on a side of the winding direction of the laminated body with respect to the end of the film, and an outer surface of the outer rubber sheet at the winding starting end and an inner surface of the inner rubber sheet at the winding finishing end being brought into contact with each other by overlapping and bonding the winding starting end and the winding finishing end of the laminated body with each other and an angle formed by a straight line, which connects the end of the inner rubber sheet at the winding starting end to the end of the outer rubber sheet at the winding starting end, with respect to a direction perpendicular to an outer surface of the tire forming drum is from 20o to 55o (See Modified Kirino Fig 5 below). Examiner notes that the limitation of “an end of the outer rubber sheet at the winding starting end being positioned on a side of the winding direction of the laminated body with respect to the end of the film” will be interpreted as meaning the end of the outer rubber sheet at the winding starting end will be positioned on the same side as the winding direction of the laminated body with respect to the end of the film, as opposed to being positioned on the opposite side of the winding direction of the laminated body with respect to the end of the film.

    PNG
    media_image1.png
    375
    943
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Kirino Fig 5 showing the implementation of Takahashi’s angled ends with Kirino’s laminated structure with the winding direction being towards the left. Figure is not drawn to scale.)]	

It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to incorporate the ends of Takahashi with the process of Kirino for the benefit of crack prevention.
Regarding claim 2, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, the combined teachings of Kirino and Takahashi teach that the winding starting end comprises an end surface being an inclination surface, such that the end of the inner rubber sheet at the winding starting end is positioned on the side opposite to the winding direction of the laminated body with respect to the end of the film, and the end of the outer rubber sheet at the winding starting end is positioned on the side of the winding direction of the laminated body with respect to the end of the film (see Modified Kirino Fig 5 above).
	Regarding claim 5, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, the combined teachings of Kirino and Takahashi teach that an end of the outer rubber sheet at the winding finishing end is positioned on the side of the winding direction of the laminated body with respect to the end of the film, and an end of the inner rubber sheet at the winding finishing end is at a same position as the end of the film or is positioned on the side opposite to the winding direction of the laminated body with respect to the end of the film (see Modified Kirino Fig 5 above).
	Regarding claim 6, modified Kirino teaches all limitations of claim 5 as set forth above. Additionally, the combined teachings of Kirino and Takahashi teach that the winding finishing end comprises an end surface being an inclination surface, such that the end of the outer rubber sheet at the winding finishing end is positioned on the side of the winding direction of the laminated body with respect to the end of the film, and the end of the inner rubber sheet at the winding finishing end is positioned on the side opposite to the winding direction of the laminated body with respect to the end of the film (See Modified Kirino Fig 5 above).
	Regarding claim 8, modified Kirino teaches all limitations of claim 5 as set forth above. Additionally, the combined teachings of Kirino and Takahashi teach that an angle formed by a straight line, which connects the end of the inner rubber sheet at the winding finishing end to the end of the outer rubber sheet at the winding finishing end, with respect to a direction perpendicular to the outer surface of the tire forming drum is from 40o to 80o  (10o to 50o with respect to the longitudinal direction of the sheet, which includes part of the claimed range of 20o to 55o, Takahashi [0062]).
Regarding claim 9, modified Kirino teaches all limitations of claim 1 as set forth above. While modified Kirino does not explicitly teach that a length of a portion in which the outer surface of the outer rubber sheet at the winding starting end and the inner surface of the inner rubber sheet at the winding finishing end are brought into contact with each other is from 5 mm to 20 mm, it would have been obvious to a person of ordinary skill in the art prior to the earliest effective priority date to do so as Shota teaches that the length of a portion in which the outer surface of the outer rubber sheet at the winding starting end and the inner surface of the inner rubber sheet as the winding finishing end are brought into contact with each is in the range of 3 to 25 mm ([0036] which overlaps with the claimed range of 5 mm to 20 mm), for the benefit of ensuring good adhesion between the sheets while avoiding degrading tire uniformity ([0036]).
	Regarding claim 10, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, Kirino teaches that the film contains nylon (Table II).
	Regarding claim 14, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, Kirino teaches preparing the laminate body for vulcanizing and that the laminate body comprises of components to aid in vulcanization ([0023-24], implying that the laminate body undergoes a vulcanization step, implying that the layer is at least not fully vulcanized until after the step).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US20130056122), Shota (WO2016063785, with US20170355228 as the US equivalent) and Takahashi (US20100181000) in further view of Seto (US20150321433).
	Regarding claim 3, modified Kirino teaches all limitations of claim 2 as set forth above. Takahashi also teaches that the inclination surface of the winding starting end is formed by cutting an end of the laminated body with a blade before being wound on the tire forming drum ([0044]). While Takahashi does not explicitly teach that the blade is at a temperature of 100oC or higher, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the instant application to do so, as Seto, which teaches a tire manufacturing process, teaches that when cutting a laminated sheet, the cut should be at temperatures above 60oC ([0035]) (which includes the range of 100oC and higher), such as at 130oC ([0062]), for the benefit ensuring an even cut ([0035]).
	Regarding claim 7, modified Kirino teaches all limitations of claim 6 as set forth above. Takahashi also teaches that the inclination surface of the winding finishing end is formed by cutting the winding finishing end of the laminated body with a blade before being wound on the tire forming drum ([0044]). While Takahashi does not explicitly teach that the blade is at a temperature of 100oC or higher, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the instant application to do so, as Seto, which teaches a tire manufacturing process, teaches that when cutting a laminated sheet, the cut should be at temperatures above 60oC ([0035]) (which includes the range of 100oC and higher), such as at 130oC ([0062]), for the benefit ensuring an even cut ([0035]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US20130056122), Shota (WO2016063785, with US20170355228 as the US equivalent) and Takahashi (US20100181000) in further view of either Hara (US20150290890), Hayashi (US20140124114) or Hashimura (US20110265937).
Regarding claim 13, modified Kirino teaches all limitations of claim 1 as set forth above. While modified Kirino does not explicitly teach that a process of compression bonding the winding starting end the winding finishing end overlapping with each other between the splice process and a vulcanization process, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as the process of compression bonding to prepare a multilayered structure in a tire is well known in the art, as demonstrated by Hara ([0031]), Hayashi ([0314]) or Hashimura ([0017], for the benefit of ensuring bonding between layers without the inclusion of air pockets).

Response to Arguments
Applicant’s arguments, see p. 7-8, filed 19 July 2022, with respect to the rejection(s) of claim(s) 1-2, 4-6, 8-10 and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kirino (US20130056122), Shota (WO2016063785, with US20170355228 as the US equivalent) and Takahashi (US20100181000).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749